DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 11 and 18 are objected because the claim recites of use of the term “wherein the fragmented user data the first electronic mail communication or the second electronic mail communication” is unclear. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 16886410 in view of DeVos (U.S Pub # 20070113035). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison. A table comparison for comparing claim 1 of this application and claim 1 of copending Application No. 16886410. 
Claim 1 of this application
Claim 1 of copending Application No. 16886410

persistent storage for storing a conversation specific user data backup;
A system for providing backup services for limited-access user data, comprising: 
persistent storage for storing fragmented user data;
a manager programmed to: 
identify a backup generation event for the limited-access user data based on a protection policy;
a manager programmed to: 
identify a backup generation event for the limited-access user data based on a protection policy;

in response to identifying the backup generation event: 
obtain fragmented user data from an application that gates access to the limited-access user data; 
obtain organizational metadata associated with the fragmented user data from the application;  
make a determination that the fragmented user data is associated with a conversation;
in response to identifying the backup generation event: 
obtain the fragmented user data from an application that gates access to the limited-access user data; 
identify, based on the fragmented user data, organizational metadata for generating a user data backup; 
obtain the organizational metadata from the application; and
in response to making the determination: 
obtain conversation metadata associated with the fragmented user data from the application; and 
generate the conversation specific user data backup using the: 
organizational metadata, 
conversation metadata, and 
the fragmented user data.


organizational metadata, and 
the fragmented user data.

As can be seen above, besides wording differences, the main difference between the claims are that the pending claims additionally recite “make a determination that the fragmented user data is associated with a conversation; obtain conversation metadata associated with the fragmented user data from the application”. However, DeVos discloses:
make a determination that the fragmented user data is associated with a conversation ([0059] email data);
in response to making the determination: 
obtain conversation metadata associated with fragmented user data from the application ([0059] email message metadata); and 
generate the conversation specific user data backup using the: 
               		conversation metadata ([0061] backup application may be operable to record email metadata). 
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton (U.S Pub # 20170329677) in view of DeVos (U.S Pub # 20070113035).
	With regards to claim 1, Crofton discloses a system for providing backup services for limited-access user data, comprising: 
persistent storage for storing a conversation specific user data backup ([0065] request from client device to store user data to cloud storage providers); and 
a manager programmed to: 
identify a backup generation event for the limited-access user data based on a protection policy ([0087, 0136] monitor file activity to determine when to synchronize. [0088] synchronization of user data may include an authentication procedure to limit 
in response to identifying the backup generation event: 
obtain fragmented user data from an application that gates access to the limited-access user data ([0041] aggregation provider that acts as an intermediary between client device and cloud storage providers. [0134] obtain data fragments from aggregation provider to the cloud provider for synchronization); 
obtain organizational metadata associated with the fragmented user data from the application ([0134, 0136] metadata mapping table for synchronization);  
make a determination that the fragmented user data is associated with a conversation ([0083] files may be recently sent or received emails); 
the fragmented user data ([0134] fragment data).
Crofton does not disclose however DeVos discloses:
in response to making the determination: 
obtain conversation metadata associated with the fragmented user data from the application ([0059] email message metadata); and 
generate the conversation specific user data backup using the ([0061] backup application may be operable to record emails): 
organizational metadata (Fig. 8 [0061] general metadata), 
conversation metadata ([0061] email metadata). 

	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Crofton does not disclose however DeVos discloses:
wherein the conversation metadata specifies a relationship between a first electronic mail communication and a second electronic mail communication ([0061] messages in the same folder).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Crofton does not disclose however DeVos discloses:
wherein the relationship is an occurrence in time with respect to the first electronic mail communication and the second electronic mail communication ([0061] times of email messages).

	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Crofton does not disclose however DeVos discloses:
wherein the fragmented user data the first electronic mail communication or the second electronic mail communication (Fig. 8 [0061] email messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
	With regards to claim 5, Crofton further discloses:
adding the fragmented user data to the conversation specific user data backup ([0136] transmit metadata of the modified file to a synchronization client).
Crofton does not disclose however DeVos discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
	With regards to claim 6, Crofton does not disclose however DeVos discloses:
adding second information reflecting a characteristic of the fragmented user data based on the organizational metadata ([0060] add information about attachments that each email message may contain).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store a users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
	With regards to claim 7, Crofton further discloses:

	Claim 14 corresponds to claim 7 and is rejected accordingly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166